Exhibit 10.7

 

FIRST AMENDMENT TO

LEASE AGREEMENT

This First Addendum to Lease Agreement (the “First Amendment”) is entered into
this  25   day of  July         , 2003 by and between Griffin Properties, LLC, a
California limited liability company (“Landlord”) and 1st Pacific Bank of
California, a California Corporation (“Tenant”), and is made with reference to
the following facts and objectives:

R E C I T A L S

A.            Landlord and Tenant have previously entered into that certain
Lease Agreement dated April 18, 2003 (the “Lease”) whereby Tenant agreed to
lease from Landlord, and Landlord agreed to lease to Tenant, certain premises
commonly known as 8889 Rio San Diego Drive, Suite     , San Diego, California
(the “Premises”), and being more particularly described in the Lease.

B.            Landlord and Tenant desire to amend the terms of the Lease in
accordance with the terms of this First Amendment.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.                                      Premises:  The parties agree that
Section 1.2 of the Lease is hereby amended to provide that, for all purposes of
the Lease, the size of the Premises is hereby deemed to be Three Thousand Nine
Hundred Four (3,904) rentable square feet.

2.                                      Base Rent:  Section 1.8 is hereby
modified by adding the following Base Rent schedule thereto, which indicates the
Base Rent which is payable by Tenant throughout the Term:

 

Monthly

 

Months

 

Base Rent

 

 

 

 

 

01-12

 

$

9,955.20

 

13-24

 

$

10,253.86

 

25-36

 

$

10,561.47

 

37-48

 

$

10,878.32

 

49-60

 

$

11,204.67

 

61-72

 

$

11,540.81

 

73-84

 

$

11,887.03

 

85-96

 

$

12,243.64

 

97-108

 

$

12,610.95

 

109-120

 

$

12,989.28

 

 

1


--------------------------------------------------------------------------------


3.                                      First Month’s Rent:  Pursuant to Section
1.10, Tenant paid to Landlord, on the execution of the Lease, an amount equal to
Seven Thousand One Hundred Seventeen and 05/100 Dollars ($7,117.05) on account
of the first month’s Base Rent.  Tenant agrees to pay to Landlord, concurrent
with the execution of this First Amendment, the sum of Two Thousand Eight
Hundred Thirty-eight and 15/100 Dollars ($2,838.15) to fully pay Landlord for
the first month’s Base Rent.

4.                                      Tenant Allowance:  Section 1.15 is
hereby amended to provide that the maximum Tenant Improvement Allowance to be
paid by Landlord shall be One Hundred Sixty-three Thousand Nine Hundred
Sixty-eight and 00/100 Dollars ($163,968.00).

5.                                      Refurbishment Allowance:  Section 1.16
is hereby amended to provide that the maximum amount to be paid to Tenant
pursuant to Section 1.16 is Eleven Thousand Seven Hundred Twelve and 00/100
Dollars ($11, 712.00).

6.                                      Remaining Provisions Unchanged:  Except
as specifically provided in this First Amendment, all other provisions of the
Lease shall remain in full force and effect in accordance with their terms.

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date and year first above written.

Griffin Properties, LLC, a California

 

1st Pacific Bank of California, a

limited liability company

 

California Corporation

 

 

 

 

 

 

By:

 /s/ Gary Beyler

 

By:

 /s/ James Burgess

 

Gary Beyler, Member

 

Title:

 EVP & CFO

 

 

2


--------------------------------------------------------------------------------